Title: Sartine to the Commissioners, with a Contemporary Translation, 16 August 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


      
       A Versailles le 16. aout 1778
      
      Je m’empresse, Messieurs, de repondre aux observations que vous m’avez adressées par La Lettre que vous m’avez fait L’honneur de m’ecrire le 13 de ce mois, sur Le projet d’un reglement pour les Prises et prisonniers des Etats respectifs. Je Crois en avoir rempli l’objet par une Nouvelle redaction des Articles 2 et 14 dont je joint ici un nouveau Texte, avec des Exemplaires des differentes loix qui ont été publiéer en dernier Lieu relativement aux Prises. Au surplus, Je reçevrai dans tous les tems, avec plaisir vos representations sur les inconvénients que L’éxécution du Reglement vous feroit appercevoir, et vous pouvez Etre assurés que Sa Majesté sera toujours disposée a procurer aux habitans des Etats unis toutes les facilités compatibles avec l’lntérêt de Ses finances et le commerce de Ses sujets.
      
       J’ai L’honneur d’être avec un sincere attachement, Messieurs, votre très humble et très obeissant Serviteur.
       de Sartine
      
     